Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
Acknowledgment is made of applicant’s amendment filed on 12/1/2021. Claim 1 has been amended, claims 4, 7, 19 have been cancelled. 
Claims 1-3, 5-6, 8-18 and 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 6, 10-13, 15, 16, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. CN 104460159 in view of Choi et al. US 2012/0249940 and Lai et al. US 2012/0169956.
Claim 1: Tien et al. disclose a display substrate, comprising:
(Fig. 1A) a base substrate 100 [0066]; 
a plurality of pixel units (Pa/Pb/Pc) arranged in an array 102 on the base substrate 100 [0066]; 
(Fig. 2) data lines DL1 located between any two adjacent columns of pixel units; and a group of gate lines SL arranged corresponding to respective rows of pixel units [0070]; 
(Fig. 2) each gate line SL segments a pixel region of each pixel unit in a corresponding row of pixel units into a first sub-pixel region S and a second sub-pixel region M (gate line SL is between the lower/upper pixel regions S/M) [0129]; each pixel unit comprises slit electrodes ST1/ST2, and two thin film transistors (T1/T2) arranged corresponding respectively to the first sub-pixel region S and the second sub-pixel region M [0071]; 
(Fig. 2) the slit electrodes comprise a first slit electrode PE2 and a second slit electrode PE1 corresponding respectively to the first sub-pixel region S and the second sub-pixel region M, 
(Fig. 2) each of the second slit electrode PE1 and the first slit electrode PE2 comprises at least one slit group (ST1, or ST2), each slit group comprises a plurality of slits (ST1, ST2) arranged in a same direction, an extension direction of each slit in one of the at least one slit group (ST2) of the first slit electrode PE2 (upper left to lower right group of slits ST2) is different from an extension direction of each slit in at least one of the at least one 
(Fig. 2) a direction of a corresponding electric field formed by the one of the at least one slit group (upper left to lower right group of slits ST2) of the first slit electrode PE2 is different from a direction of a corresponding electric field formed by the at least one of the at least one slit group (lower left to upper right group of slits ST1) of the second slit electrode PE1
(Fig. 2) each slit ST2 of the first slit electrode PE2 has a same first slit line width, and any two adjacent slits, arranged in the same direction, of the first slit electrode PE2 have a same first slit spacing (ST2/ST2); and each slit ST1 of the second slit electrode PE1 has a same second slit line width, and any two adjacent slits, arranged in the same direction, of the second slit electrode PE1 have a same second slit spacing (ST1/ ST1)
(Fig. 2) an area of the first sub-pixel region S (sub-pixel area) is larger than an area of the second sub-pixel region M (main pixel area) [0129],
Except
wherein each slit of the first slit electrode has a same first slit line width, and any two adjacent slits, arranged in the same direction, of the first slit electrode have a same first slit spacing; and 
each slit of the second slit electrode has a same second slit line width, and any two adjacent slits, arranged in the same direction, of the second slit electrode have a same second slit spacing; 
the first slit line width is less than the second slit line width, and the first slit spacing is less than the second slit spacing; or
an area of the first sub-pixel region is smaller than an area of the second sub-pixel region, the first slit line width is greater than the second slit line width, and the first slit spacing is greater than the second slit spacing; 
wherein channel width to length ratios of the two thin film transistors are different.  
However Choi et al. teach
(Fig. 25) [0228] each slit of the first slit electrode 197h (first micro branches, in lower sub-pixel area) has a same first slit line width 199h (first micro slits 199h), and any two adjacent slits, arranged in the same direction, of the first slit electrode have a same first slit spacing 199h (“widths” of first micro slits 199h) [0230]; and 
each slit of the second slit electrode 197l (second micro branches, in higher sub-pixel area) has a same second slit line width 199l (second micro slits 199l), and any two adjacent slits, arranged in the same direction, of the second slit electrode have a same second slit spacing (“widths” of second micro slits 199l) [0230]; 
(Fig. 18) an area of the first sub-pixel region 190l (lower sub-pixel area) is larger than an area of the second sub-pixel region 190h (upper sub-pixel area) [0072] – Note: Choi et al. teach various configurations having an area of the lower sub-pixel area larger than an area of the upper sub-pixel area. It would have been a matter of design choice, since applicant has not disclosed this feature solves any stated problem or is for any particular purposes; and it appears the invention would perform equally well with the combination of Choi’s Fig. 15/Fig. 18. 
the first slit spacing 199h (“widths” of first micro slits 199h is 6 μm) is less than the second slit spacing 199l (“widths” of second micro slits 199l is 7 μm) [0230]; 
And Lai et al. teach
(Fig. 5) channel width W to length L ratios of the two thin film transistors (503/505) are different (channel width W and the channel length L of the TFT are defined by the first metal layer, the second metal layer and the poly-silicon layer 507) [0023].
It would have been obvious to one of ordinary skill in the art to modify Tien's invention with Chen’s structure in order to provide improved display frame abnormality, as taught by Chen [Abstract]; and with Lai’s structure in order to provide improved capability of compensating a feed-through voltage, as taught by Lai [0002].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 3, 6, 8-18: Tien et al. disclose
Claim 3: (Fig. 2) the first slit electrode and the second slit electrode (PE2/PE1) [0072] are insulated from each other (inherent).
Claim 6: (Fig. 2) an area of the first sub-pixel region S (sub-pixel region) is not equal to an area of the second sub-pixel region M (main pixel region) [0052] [0053]
Claim 8: Regarding the limitation “when the area of the first sub-pixel region is n times the area of the second sub-pixel region, the first slit line width is no less than 1/n of the second slit line width, and the first slit spacing is no less than 1/n of the second slit line width, wherein n is a positive number”: Applicant fails to establish the feature above is crucial to solve any stated or long-felt need or an art-recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Tien’s disclosure.
Claim 9: (Fig. 7) wherein each of the first slit electrode and the second slit electrode comprises one slit group, and an angle (θa-1, θb-1 , θc-1) between an extension direction of each slit in the one slit group of the first slit electrode, and an extension direction (θa-2, θb-2 , θc-2)  θ-2 of each slit in the one slit group of the second slit electrode ranges from 300 to 1500  (for θa-1, θb-1, θc-1: from 400 to 450; for θa-2, θb-2, θc-2: from 450 to 500)  [0085]
Claim 10: (Figs. 2, 3) the angle between the extension direction D1 (+450) [0076] of each slit in the one slit group of the first slit electrode, and the extension direction D2 (-450) of each slit in the one slit group of the second slit electrode is 900 ± 10. [0085]
Claim 11: (Fig. 2) the first slit electrode PE1 comprises one slit group (ST1), the second slit electrode PE2 comprises two slit groups (upper/lower groups ST2) comprising slits in different extension directions, and an angle between the extension directions of the slits in the two slit groups of the second slit electrode ranges from 100 to 1700; or the second slit electrode comprises one slit group (ST2), the first slit electrode PE1 comprises two 0 to 1700 (approximately 900 as shown in Fig. 2)   
Claim 12: (Figs. 2, 7) the second slit electrode PE2 comprises two slit groups (upper/lower groups ST2) comprising slits in different extension directions, the two slit groups (upper groups ST2) of the second slit electrode PE2 are arranged in an extension direction of the data lines DL2, and an angle between an extension direction of each slit in a slit group, in the second slit electrode, arranged proximate to a corresponding gate line CL1, and an extension direction of each slit in the one slit group (ST1) of the first slit electrode PE1 ranges from 300 to 1500 (approximately 900 as shown in Fig. 2); or when the first slit electrode PE1 comprises two slit groups (upper/lower groups ST1) comprising slits in different extension directions, the two slit groups (upper/lower groups ST2) of the second slit electrode are arranged in an extension direction of the data lines DL2, and an angle between an extension direction of each slit in a slit group (upper groups ST1), in the first slit electrode PE1, arranged proximate to a corresponding gate line CL1, and an extension direction of each slit in the one slit group of the second slit electrode PE2 ranges from 300 to 1500 (approximately 900as shown in Fig. 2);   
Claim 13: (Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises two slit groups (upper/lower groups ST1, upper/lower groups ST2) comprising slits in different extension directions, an angle between the extension directions of the slits in the two slit groups (upper/lower groups ST1) of the first slit electrode PE1 ranges from 100 to 1700 (approximately 900 as shown in Fig. 2), and an angle between the 0 to 1700 (approximately 900 as shown in Fig. 2) 
Claim 14: (Figs. 2, 7) the two slit groups (upper/lower groups ST1) of the first slit electrode PE1, and the two slit groups (upper/lower groups ST2) of the second slit electrode PE2 are arranged in an extension direction of the data lines DL2 respectively, and an angle between an extension direction of each slit in a slit group, in the first slit electrode PE1, arranged proximate to a corresponding gate line CL1, and an extension direction of each slit in a slit group, in the second slit electrode PE2, arranged proximate to the corresponding gate line DL2 ranges from 300 to 1500 (approximately 900 as shown in Fig. 2)
Claim 15: (Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises four slit groups arranged in two rows and two columns, a row arrangement direction and a column arrangement direction of the four slit groups of the first slit electrode are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively, and a row arrangement direction and a column arrangement direction of the four slit groups of the second slit electrode PE2 are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively; and an angle between extension directions of slits in any two adjacent slit groups in the first slit electrode ranges from 100 to 1700, and an angle between extension directions of slits in any two adjacent slit groups in the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2)
Claim 16: (Fig. 3) angles between extension directions of slits (ST1, ST2) in two pairs of slit groups, in the first slit electrode PE1 and the second slit electrode PE2, arranged 0 to 1500 respectively (approximately 900 as shown in Fig. 2).
Claim 17: a display panel (liquid crystal display panel) [0003].  
Claim 18: (Fig. 12) a display device (with color filter, TFT switching, etc.) [0134-0138].  

Claim 20: Tien et al. disclose
(Fig. 2) each of the first slit electrode PE2 and the second slit electrode PE1 comprises one slit group (left ST1/right SL2), and an angle between an extension direction of each slit in the one slit group (left ST1) of the first slit electrode PE1, and an extension direction of each slit in the one slit group (right ST2) of the second slit electrode PE2 ranges from 300 to 1500 (approximately 900 as shown in Fig. 2), 
or, (Fig. 2) the first slit electrode (PE2), the second slit electrode PE1 comprises two slit groups (upper/lower groups PE2) comprising slits in different extension directions, and an angle between the extension directions of the slits in the two slit groups of the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2),  
or (Fig. 2) the second slit electrode PE1 comprises two slit groups (upper/lower groups PE2, upper/lower groups PE1), the first slit electrode PE2 comprises two slit groups (upper/lower groups PE2) comprising slits in different extension directions, and an angle between the extension directions of the slits in the two slit groups (upper/lower groups PE2) of the first slit electrode PE2 ranges from 100 to 1700 (approximately 900 as shown in Fig. 2),  
or, (Fig. 2) each of the first slit electrode PE2 and the second slit electrode PE1 comprises two slit groups (upper/lower groups PE1, upper/lower groups PE2) comprising 0 to 1700, and an angle between the extension directions of the slits in the two slit groups of the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2),  
or, (Fig. 2) each of the first slit electrode PE2 and the second slit electrode PE1 comprises four slit groups arranged in two rows and two columns, a row arrangement direction and a column arrangement direction of the four slit groups of the first slit electrode are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively, and a row arrangement direction and a column arrangement direction of the four slit groups of the second slit electrode are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively; and an angle between extension directions of slits in any two adjacent slit groups in the first slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2), and an angle between extension directions of slits in any two adjacent slit groups in the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2).

Claim 5: Tien et al. disclose as above
Choi et al. teach
(Fig. 25) the first slit line width ranges from 2 μm to 10 μm (width of first micro branches 197h is about 5 μm to 6 μm), the first slit spacing ranges from 2 μm to 10 μm (“width” of first micro slits 199h is 5 μm to 6 μm), the second slit line width ranges from 2 μm to 10 μm (width of second micro branches 197l is about 5 μm to 7 μm) [0171], and the second (“width” of second micro slits 199l is 5 μm to 7 μm) [0230]. 
It would have been obvious to one of ordinary skill in the art to modify Tien's invention with Chen’s structure in order to provide improved display frame abnormality, as taught by Chen [Abstract];

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. CN 104460159, Choi et al. US 2012/0249940, Lai et al. US 2012/0169956 as applied in claim 1 above, and further in view of Imanishi US 2016/0103368.
Claim 2: Tien et al. disclose as above
Imanishi teaches
(Fig. 5) plate-shaped electrodes CT (common electrode CT with flat plate shape) [0080] arranged spaced from the slit electrodes PX on sides (lower side) of the slit electrodes proximate to the base substrate 601 [0079].  
It would have been obvious to one of ordinary skill in the art to modify Tien's invention with Imanishi’s structure in order to provide improved viewing angle characteristics, as taught by Imanishi [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871